Case 1:19-cv-10902-GBD-SN Document 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LEROY HAYES,

Petitioner,

ORDER

-against-
19 Civ. 10902 (GBD) (SN)

PEOPLE OF THE STATE OF NEW YORK,

Respondent.

GEORGE B. DANIELS, United States District Judge:
In light of Petitioner’s letter dated May 13, 2020, (ECF No. 17), requesting that he be
allowed to withdraw his petition for a writ of habeas corpus, Petitioner’s habeas corpus petition is

ORDERED dismissed without prejudice.

Dated: New York, New York
May 28, 2020
SO ORDERED.

Guy E. Dando

CHORGE B. DANIELS
hited States District Judge

 

 

 

 
